Citation Nr: 0948752	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  06-33 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.  

3.  Entitlement to service connection for a respiratory 
disability.    

4.  Entitlement to service connection for peripheral vascular 
disease (PVD).    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1969 to 
June 1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which denied entitlement to service connection 
for diabetes mellitus, asbestos exposure (claimed as 
breathing problems), hypertension and bilateral peripheral 
vascular disease, and onychomycosis and tinea pedis.  The RO 
in Seattle, Washington, now retains jurisdiction of the 
Veteran's claim file.  

The issues have been re-characterized to comport to the 
evidence of record.  
The July 2005 rating decision denied service connection for 
hypertension and PVD.  In his April 2006 notice of 
disagreement (NOD), the Veteran expressed disagreement with 
the denial of PVD, however the September 2006 statement of 
the case (SOC) failed to include the issue of PVD.  A March 
2008 SOC notes that the September 2006 SOC overlooked the 
issue of service connection for PVD.  Following the issuance 
of the March 2008 SOC addressing service connection for PVD, 
in April 2008 the Veteran filed a Form 9 substantive appeal 
regarding that issue.  Thus, the issue of service connection 
for PVD is currently before the Board.  See 38 C.F.R. §§ 
20.200, 20.201, and 20.202.  

The Veteran testified at a Board hearing at the RO before the 
undersigned Veteran's Law Judge in February 2009.  A 
transcript of the hearing is of record.  

In November 2009, the appellant submitted additional evidence 
to the Board, along with a waiver of consideration by the 
agency of original jurisdiction.  See 38 C.F.R. § 20.1304.  

In a February 2009 rating decision, the RO granted the 
Veteran service connection for onychomycosis and tinea pedis.  
Because the Veteran was granted the full benefit he sought, 
his claims for service connection for onychomycosis and tinea 
pedis are no longer on appeal.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).  

The issues of entitlement to service connection for a 
respiratory disability and PVD are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Diabetes mellitus was not diagnosed in service or for 
many years thereafter, and the preponderance of evidence is 
against a finding that the current diabetes mellitus is 
related to service.

2.  Hypertension was not diagnosed in service or for many 
years thereafter, and the preponderance of evidence is 
against a finding that the current hypertension is related to 
service or is secondary to a service-connected diabetes 
mellitus disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus 
have not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 
5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2009).

2.  The criteria for service connection for hypertension have 
not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.310 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1)  veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in August 2004 and post-adjudication notice by 
letters dated in May 2006 and February 2007.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim, 
and; Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.

No new disability rating or effective date for award of 
benefits for the claims of service connection for diabetes 
mellitus and hypertension will be assigned as those claims 
for service connection are denied.  Accordingly, any defect 
with respect to that aspect of the notice requirement is 
rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination).  

A medical examination was not provided regarding the etiology 
of the claimed diabetes mellitus or hypertension.  VA's duty 
to assist doctrine does not require that the Veteran be 
afforded a medical examination, however, because there is no 
competent evidence, including a continuity of symptomatology, 
indicating an association between an in-service injury or 
exposure and the claimed disabilities or the onset of the 
claimed disabilities during service.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 82-83 (2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); 38 C.F.R. § 3.159 (c).  

VA has obtained service treatment records (STRs), assisted 
the Veteran in obtaining evidence, and afforded the Veteran 
the opportunity to give testimony before the Board.  All 
known and available records relevant to the issue on appeal 
have been obtained and associated with the Veteran's claim 
file; and the Veteran has not contended otherwise.  At his 
February 2009 hearing the Veteran and his representative 
testified that they do not want VA to attempt to obtain post 
service treatment records from medical facilities in Guam.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.





Analysis

The Veteran seeks service connection for diabetes mellitus 
and hypertension.  At his February 2009 hearing the Veteran 
testified that he was diagnosed with, and received treatment 
for, these disabilities at Guam Memorial Hospital in 1975.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for a disability diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence or other competent 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  See 
38 C.F.R. §§ 3.307(a)(6)(iii).

The VA General Counsel has held the regulatory definition 
(which permits certain personnel not actually stationed 
within the borders of the Republic of Vietnam to be 
considered to have served in that Republic) requires that an 
individual actually have been present within the boundaries 
of the Republic.  See VAOPGCPREC 27-97.  Specifically, the 
General Counsel has concluded that to establish qualifying 
"service in Vietnam" a Veteran must demonstrate actual duty 
or visitation in the Republic of Vietnam.  Service on a deep 
water naval vessel in waters off the shore of the Republic of 
Vietnam, without proof of actual duty or visitation in the 
Republic of Vietnam, does not constitute service in the 
Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) 
(establishing that the term "Vietnam era" means the period 
beginning on February 28, 1961 and ending on May 7, 1975 in 
the case of a Veteran who served in the Republic of Vietnam 
during that period).  See VAOPGCPREC 27-97; see also Haas v. 
Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom.  Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 
U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, Type 2 diabetes (also known 
as Type II diabetes mellitus or adult-onset diabetes) shall 
be service-connected, even though there is no record of such 
disease during service.  38 C.F.R. § 3.309(e).  The diseases 
listed at 38 C.F.R. § 3.309(e), including Type II diabetes 
mellitus, shall have become manifest to a degree of 10 
percent or more at any time after service.  38 C.F.R. § 
3.307(a)(6)(ii).

Where certain chronic diseases, including hypertension, 
become manifest to a degree of 10 percent within one year 
from the date of separation from service, such disease shall 
be considered to have been incurred or aggravated by such 
service, notwithstanding there is no evidence of that disease 
during service.  38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. 
§§ 3.307, 3.309(a).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record shows the Veteran currently has diabetes mellitus 
and hypertension disabilities.  

March 1988 private treatment records indicate that the 
Veteran was negative for diabetes mellitus.  July 1998 
private treatment records indicate that the Veteran was given 
discharge diagnoses of morbid obesity and hypertension.  
December 1998 private treatment records note that the Veteran 
has a past history of hypertension in October 1998, and no 
previous history of diabetes.  October 2003 private treatment 
records note an assessment of hypertension.  March 2005 VA 
hospital records note that the Veteran has hypertension and 
possible undiagnosed diabetes mellitus.  April 2005 VA 
treatment records note that the Veteran was admitted to the 
hospital in March 2005 and was diagnosed with diabetes 
mellitus during his hospitalization.  April 2009 VA treatment 
records note that the Veteran's active problems include 
diabetes mellitus and hypertension.  

The Veteran's personnel records show that he was awarded the 
Vietnam Service Medal (VSM) and served in the Navy during the 
period of June 1969 to June 1973.  His last duty assignment 
was on the USS Ranger.  The VSM was awarded to all members of 
the armed forces who served in Vietnam and contiguous waters 
and airspace between July 3, 1965 and March 28, 1973.  To 
qualify for award of the VSM an individual had to meet one of 
the following qualifications: (1) Be attached to or regularly 
serve for 1 or more days with an organization participating 
in or directly supporting military operations. (2) Be 
attached to or regularly serve for 1 or more days aboard a 
Naval vessel directly supporting military operations. (3) 
Actually participate as a crewmember in one or more aerial 
flights into airspace above Vietnam and contiguous waters 
directly supporting military operations. (4) Serve on 
temporary duty for 30 consecutive days or 60 nonconsecutive 
days in Vietnam or contiguous areas, except that time limit 
may be waived for personnel participating in actual combat 
operations.  

However, the evidence of record, including the Veteran's 
personnel records, does not demonstrate that the Veteran had 
actual duty or visitation in the Republic of Vietnam at any 
time during service.  The Veteran himself testified that 
aircraft from Vietnam landed on his ship and that they were 
covered in Agent Orange, but he does not contend that he 
visited the territory of the Republic of Vietnam.  A July 
2005 response from the Joint Services Records Research Center 
(JSRRC) indicates that although the USS Ranger performed 
missions off of the coast of Vietnam, it did not moor or 
anchor to the country of Vietnam itself.  Without evidence 
that the Veteran was ever present in the Republic of Vietnam 
or that he ever came closer to Vietnam than offshore in a 
deep-water vessel, exposure to Agent Orange cannot be 
presumed, and the provisions of 38 C.F.R. §§ 3.307(a)(6)(iii) 
and 3.309(e) do not pertain to this appeal despite his 
contentions of being exposed to herbicides while serving on 
his ship.  See also McCartt v. West, 12 Vet. App. 164, 168 
(1999) (both service in the Republic of Vietnam and diagnosis 
of one of the listed diseases pursuant to 38 C.F.R. § 
3.309(e) are required to establish entitlement to the 
presumption of exposure to herbicide agent in service).  

Additionally, the Veteran's STRs do not indicate that the 
Veteran had any treatment for, or diagnoses of, hypertension 
or diabetes mellitus during service.  

The unfavorable evidence consists of the fact that the first 
contemporaneous medical evidence of hypertension and diabetes 
mellitus of record is approximately 25 years after the 
Veteran was discharged from active service.  The passage of 
approximately 25 years before any evidence of the disability 
is of record weighs heavily against a finding that such 
disability is related to service on a direct basis.  See 38 
C.F.R. §§ 3.307, 3.309.  See Savage v. Gober, 10 Vet. App. 
488 (1997); see also Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).

The negative evidence in this case outweighs the positive.  
The Veteran genuinely believes that his current diabetes 
mellitus and hypertension are related to service.   However, 
as a layperson, lacking in medical training and expertise, 
the Veteran cannot provide a competent opinion on a matter as 
complex as the diagnosis or etiology of his claimed 
disabilities and his views are of no probative value.  And, 
even if his opinions are entitled to be accorded some 
probative value, they do not outweigh the evidence of record, 
which shows that the Veteran was not exposed to herbicides 
during service, and that his diabetes mellitus and 
hypertension did not develop for many years after service and 
not in 1975 as he testified.  See Jandreau, 492 F.3d 1372; 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The first contemporaneous medical evidence of a diagnosis of 
hypertension is well after the one-year presumptive period 
from discharge from service; thus, service connection is not 
warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 
3.309.

While service connection may be granted for a disability 
which is proximately due to and the result of a service-
connected disease or injury, the Veteran is not service 
connected for diabetes mellitus and his hypertension cannot 
be secondary to it for the purpose of 38 C.F.R. § 3.310(a).  

The preponderance of the evidence is against the claimed 
diabetes mellitus and hypertension; there is no doubt to be 
resolved; and service connection is not warranted.  Gilbert, 
1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.  

Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus, is denied.  


REMAND

The Veteran seeks service connection for a respiratory 
disability and PVD.  At his February 2009 hearing the Veteran 
testified that he was exposed to asbestos while working in 
the engine room of his ship during service.  

The Veteran currently has a respiratory disability.  
September 2008 VA treatment records note an active problem of 
chronic obstructive pulmonary disease (COPD).  April 2009 VA 
treatment records note that the Veteran uses oxygen therapy 
and was given an assessment of obesity/hyperventilation 
syndrome.  

The Veteran's personnel records indicate that his primary 
specialty duty in the Navy was a boilermaker, and he 
testified that he worked in the boiler room of his ship as a 
fireman.  The Board finds this testimony to be credible and 
his exposure to asbestos during service is conceded.  

Given the Veteran's exposure to asbestos during service and 
his current respiratory problems, a VA examination should be 
provided to determine the nature and etiology of the 
Veteran's claimed respiratory disability.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also U.S.C.A. § 5103A; 
38 C.F.R. § 3.159 (c).

Regarding his claimed PVD disability, in his April 2008 
substantive appeal to the Board, the Veteran indicated that 
he wished to have a Board hearing regarding this issue.  At 
his February 2009 hearing this issue was not noted to be 
among those before the Board, nor was any testimony provided 
regarding the issue.  On these facts, the Board finds that 
there remains an outstanding request for a Board hearing.  
Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be 
granted to an appellant who requests a hearing and is willing 
to appear in person.  Since the RO schedules Travel Board 
hearings, a remand of this matter to the RO is warranted.  
Likewise, there has not been an SSOC regarding the issue of 
PVD following the March 2008 SOC.  Given the confused 
development of this issue by the RO, there is potentially 
evidence which relates to the claimed PVD disability that has 
not been considered by the RO in the first instance and a 
remand pursuant to 38 C.F.R. § 20.1304 is therefore also 
necessary.  

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to determine 
whether he still wants a Board hearing 
regarding his claim of entitlement to 
service connection for PVD.  If so, 
schedule the Veteran for the appropriate 
Board hearing.  

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current respiratory 
disability.  The examiner should conduct a 
thorough examination of the Veteran and as 
to any respiratory disability identified, 
the examiner should provide an opinion as 
to whether it is at least as likely as not 
related to service.  The Veteran's 
exposure to asbestos during service is 
conceded.  

The claim folder must be made available to 
the examiner for review in conjunction 
with the examination.  A complete 
rationale must be provided for all 
opinions.

3.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claims should 
then be readjudicated, and the RO must 
consider all evidence submitted since the 
March 2008 SOC related to the PVD claim.  
If the claims remain denied, the RO should 
issue a supplemental statement of the case 
(SSOC) containing notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal, and allow 
an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


